Case 3:19-cv-00443-DWD Document 99 Filed 05/21/21 Page 1 of 2 Page ID #669




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL HENNEY,                )
                              )
          Plaintiff,          )
                              )
vs.                           )                  Case No. 19-cv-443-DWD
                              )
JEREMY KOHN,                  )
MATTHEW MCCARTHY,             )
WEXFORD HEALTH SOURCES, INC., )
HAILEY KERMICHAEL,            )
SHERRY MCVEY,                 )
DENSMORE,                     )
                              )
          Defendants.         )

                                NOTICE AND ORDER

DUGAN, District Judge:

      This matter is before the Court for case management purposes.           The Court

                                               uant to 28 U.S.C. §1915A on July 12, 2019



Motion for Leave (Doc. 82) an                              ded Complaint (Doc. 83). The

First Amended Complaint adds a claim for deliberate indifference against Defendant

Densmore (Doc. 82; Doc. 83). A request for waiver of service of summons was sent to

Defendant Densmore on September 28, 2020 (Doc. 84).          Defendant Rick Densmore

returned the executed waiver of servic

responsive pleading was due December 7, 2020. Fed. R. Civ. P. 12(a)(1)(A)(ii). As of this

date, Defendant Densmore has failed to move, answer, or otherwise plead in response to

the Amended Complaint.


                                           1
Case 3:19-cv-00443-DWD Document 99 Filed 05/21/21 Page 2 of 2 Page ID #670




      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. Fed. R. Civ. P.

55(a). Accordingly, the Court ORDERS as follows:

   (1) The Clerk of Court is DIRECTED to ENTER DEFAULT against Defendant

      Densmore in accordance with Federal Rule of Civil Procedure 55(a).

   (2) Plaintiff is ORDERED to move for default judgment against Defendant Densmore

      on or before June 11, 2021, in accordance with Federal Rule of Civil Procedure

      55(b).

   (3) If Plaintiff fails to move for default judgment as set forth in this Order, this entire

      action will be dismissed as to Defendant Densmore for failure to prosecute and/or

      failure to comply with an order of the Court.

   (4) The Clerk of Court is DIRECTED to transmit a copy of this Order and the entry

      of default to Plaintiff and to Defendant Densmore.

      SO ORDERED.

      Dated: May 21, 2021




                                                  ______________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                              2
